Exhibit 13 Contents Selected Financial Data Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Forward-Looking Statements Results of Operations Liquidity and Financial Resources Contractual Commitments Capital Expenditures Off-Balance Sheet Arrangements Regulatory Matters Environmental Matters Legal Matters Risk Management Activities Critical Accounting Policies Accounting Pronouncements Issued but Not Yet Adopted Risk Factors PG&E Corporation Consolidated Statements of Income Consolidated Balance Sheets Consolidated Statements of Cash Flows Consolidated Statements of Equity Pacific
